Per Curiam
Petitioner has filed pro se in forma pauperis, a paper which purports to be an appeal from a judgment in contempt entered against petitioner in the Vanderburgh Probate Court.
The paper does not in anywise conform with the requirements of Rule 2-35 for the filing of a transcript of record, nor does it describe the nature of the action which resulted in judgment for contempt.
Furthermore, it is shown to the court that the proceedings to which this purported original action is related has been dismissed and therefore any issue relative thereto is now moot.
Therefore the paper hereinabove referred to is ordered stricken from the files of this court.
Note. — Reported in 170 N. E. 2d 904.